DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 11/22/2021. Claims 9-10, 12-13 and 15-17 were previously objected. Claims 1, 8, 14, 21 and 25 have been amended and claim 2 and 20 have been cancelled. No claims have been added. Claims 1-21, 23 and 25 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 8-14, with respect to claims 1, 8 and 21 rejected under AIA  35 U.S.C. 112(a) as failing to comply with the enablement requirement, claims 1-8, 11, 14, 18-21, 23 and 25 being unpatentable over Roth (US 2012/0074149) in view of Haas (US 2008/0044310), Peterson et al. (US 11,007,391), and Naughton et al. (US 2014/0015548), have been fully considered and are found persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-21, 23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, the prior art of record fails to disclose or reasonably suggest, a method for security inspection of baggage and/or personal items, the method comprising:
b. attaching a flexible and/or elastic single-use inlay to the X-ray tray to cover the deposition area, the single-use inlay comprising flexible polymer layer having an outer side and an inner side, wherein the polymer layer has an essentially circumferential fringe area adapted to grasp and/or cover the edges of said X-ray tray, wherein the essentially circumferential fringe area comprises an elastic band and the polymer layer is secured to the X-ray tray by stretching the polymer layer over an edge of said X-ray tray, wherein the polymer layer contracts at or below said edge on an exterior side of the X-ray tray;
f. detaching the single-use inlay from the X-ray tray,
wherein at least one metal organic framework (MOF) adapted and arranged to detect at least one explosive or other hazardous compound is provided on the outer side and/or on the inner side of the single-use inlay, and/or

metal organic framework (MOF) adapted and arranged to detect at least one drug is provided on the outer side and/or on the inner side of the single-use inlay adapted and arranged to detect at least one drug.
With regards to claims 8, the prior art of record fails to disclose or reasonably suggest, a kit of parts comprising a detachable single-use inlay and an X-ray tray, wherein at least one metal organic framework (MOF) adapted and arranged to detect at least one explosive or other hazardous compound is provided on the outer side and/or on the inner side of the detachable single-use inlay, and/or wherein at least one metal organic framework (MOF) adapted and arranged to detect at least one drug is provided on the outer side and/or on the inner side of the detachable single-use inlay.
With regards to claims 21, the prior art of record fails to disclose or reasonably suggest, a detachable single-use inlay for use with an X-ray tray in a security inspection of baggage and/or personal items, wherein at least one metal organic framework (MOF) adapted and arranged to detect at least one explosive or other hazardous compound is provided on the outer side and/or on the inner side of the paper and/or polymer layer and/or wherein at least one metal organic adapted and arranged to detect at least one drug is provided on the outer side and/or on the inner side.
The closest art of record teaches the following:
Roth (US 2012/0074149)  discloses a more sanitary method of use of security trays at airport [0007] and kit of parts (Fig. 1 and 3), the method, kit and a detachable single-use inlay 12 for use with an X-ray tray in a security inspection of baggage and/or personal items [0026][0027], comprising:
a.    providing an X-ray tray having a deposition area (Fig. 3; 30);
b.    attaching a single-use inlay 12 ([0026][0027]; disposable material) to said-the X-ray tray 30 to cover the deposition area 32 [0021][0022], said-the single-use inlay comprising a paper and/or polymer layer [0021] having an outer side (flaps 13 and lips 21) and an inner side (Fig. 2; 12); 
c.    putting the baggage and/or personal items direct contact to the X-ray tray [0004];
d.    X-ray scanning the baggage and/or personal items disposed in the X-ray tray, wherein the X-ray tray is moved by at least one belt conveyor and out of the scanning area (Roth does not specifically disclose the limitation however this procedure is commonly performed at airport security stations to check for contraband in baggage and/or personal items. It would have been obvious to one of ordinary skill within the art to employ utilize the method for such purpose.) ;
e.    removing the baggage and/or personal items from the single-use inlay ([0004]; articles are returned to the passenger after screening.); and
f.    detaching the single-use inlay from the X-ray tray [0026].
Haas (US 2008/0044310) discloses an indicator that is an adhesive label-like testing indicator that is used to detect the presence of trace chemical residues, e.g., explosive compound residues or other hazardous chemicals (Abstract). Haas further teaches that the disposable sticker can be used by security personnel guarding a secure area, e.g., airport or airplane for detecting the presence of trace amounts of a predetermined chemical residue, e.g., explosives, explosive ingredient, and narcotic [0002]. Further, the reference teaches that security personnel often inspect and test containers for hazardous materials or devices, particularly explosive devices and chemical residues left by such devices and hazardous materials [0005]. Additionally, Haas teaches that the adhesive may have various organic compositions mixed within to form the color forming compositions, e.g., a resin matrix.

(Abstract). The reference teaches of a MOF ,UiO-66-NH2, that have an  electron donating functional group with structures containing nitro groups which makes it of particular interest for explosives detection (col. 4; lines 60-7). Further, the reference teaches that due to the porous nature of MOFs these materials are able to adsorb chemicals thereby localizing and optionally concentrating the chemical from a sample.  Furthermore, the reactive groups on MOFs are able to interact with explosives and explosive simulants (col. 6; lines 41-49). Finally, Peterson teaches that the MOFs can be dispersed or intermixed with a polymeric material (col. 1; line 55-63). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884